Title: Joseph Blunt to James Madison, 10 August 1830
From: Blunt, Joseph
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    New York
                                
                                Aug 10th 1830
                            
                         
                        I take the liberty to send you by this mail, the 3rd Vol of the Annual Register. I can scarcely hope that
                            your avocations, (engrossing as they must prove even in your retirement) will permit you to peruse it, but in the hope
                            that some portions of it may prove interesting, I venture to transmit it. I am Sir with great respect your Obt Servt
                        
                        
                            
                                J Blunt
                            
                        
                    